Citation Nr: 1419031	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-02 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left wrist disorder.  

2.  Entitlement to service connection for a right knee disorder.  

3.  Entitlement to service connection for a left knee disorder.  

4.  Entitlement to service connection for left carpal tunnel syndrome.  

5.  Entitlement to service connection for a right ankle disorder.  

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

7.  Entitlement to service connection for a right arm disorder.  

8.  Entitlement to service connection for a left arm disorder.  

9.  Entitlement to service connection for sinusitis.  

10.  Entitlement to service connection for hemorrhoids.  

11.  Entitlement to service connection for a right foot disorder.  

12.  Entitlement to service connection for a left foot disorder.  

13.  Entitlement to service connection for a skin disorder, including to the legs and arms.  

14.  Entitlement to service connection for a lymph node disorder.  

15.  Entitlement to service connection for bronchitis.  

16.  Entitlement to service connection for a cervical spine disorder.  

17.  Entitlement to service connection for a lumbar spine disorder.  

18.  Entitlement to service connection for a right lower extremity disorder manifested by numbness and tingling.  

19.  Entitlement to service connection for a left lower extremity disorder manifested by numbness and tingling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1997 to April 2009.  Records show she served in Southwest Asia with service in Qatar from March 2004 to July 2004 and in Iraq from February 2005 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate her claims in January 2009.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records sought and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA has a duty to assist the Veteran which includes conducting a thorough and contemporaneous medical examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).

In this case, the Veteran contends that she has present disabilities that developed during active service.  She asserted that a March 2009 VA examination was inadequate as to the issues on appeal.  The Board notes that the March 2009 examiner found there was no pathology to provide present diagnoses or that evaluations could not be completed due to pregnancy as to these claims, but did not address the pertinent service treatment evidence of record.  Those service treatment records include X-ray findings of mild left wrist swelling in September 2008, of right ankle swelling and sprain in 2005, numerous reports of gastrointestinal symptom manifestations from 1997 to 2003, sinusitis in 2000 and 2007, hemorrhoids in October 2004, plantar fasciitis in November 2008, bronchitis in September 1998 and upper respiratory infections from 1997 to 2001, cervical spine pain and muscle spasm in November 2002, low back pain with likely radiculopathy in May 1998, low back pain from 1998 to 2002, and reports of numbness and tingling to the right lower extremity in March 2006.  Records also show she deployed to Iraq and Qatar during active service and include statements addressing environmental and occupational exposure associated with that service.  Therefore, the Board finds additional development is required for adequate determinations.


Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained she should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) explain that she is ultimately responsible for providing the evidence.

2.  Schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that she has present disabilities that were incurred or aggravated as a result of active service, to include as a result of environmental and occupational exposures during service in Southwest Asia.  The examiner should address the relevant medical evidence of record, including the pertinent service treatment records.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be readjudicated with consideration of all the evidence of record.  If the benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

